Citation Nr: 0947809	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-37 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to an initial increased rating for residuals 
of a left knee injury, status-post arthrotomy and 
meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1971 to November 
1971; and had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the Army 
National Guard of Arkansas and U.S. Army Reserve.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision that, in pertinent 
part, denied service connection for residuals of a right 
ankle injury and for residuals of a low back injury; and 
granted service connection for residuals of a left knee 
injury, status-post arthrotomy and meniscectomy, evaluated as 
10 percent disabling effective August 15, 2006.  The Veteran 
timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Residuals of a Right Ankle Injury, and Residuals of a Low 
Back Injury 

The Veteran contends that each of these disabilities had its 
onset in service.  He is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training." 38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009) 
(emphasis added).

Regarding residuals of a right ankle injury, service 
treatment records reflect that the Veteran twisted his right 
ankle while running in July 1971.  The assessment at that 
time was sprained right ankle.  He was given a short leg 
walking cast and crutches, and his duties were temporarily 
restricted.  No ankle disability was noted at the time of the 
Veteran's October 1971 examination for release from active 
duty.

The evidence includes post-service treatment records of an 
MRI scan of the Veteran's right ankle in December 2007, 
revealing peroneal tendonitis of the right ankle. 

Regarding residuals of a low back injury, VA treatment 
records reflect that the Veteran suffered a lumbar spine 
injury while lifting a baked ham from the oven and losing his 
grip, during National Guard service in December 1982.  
Records show that the Veteran was hospitalized and placed in 
a back rest for three days.  The diagnosis was acute 
lumbosacral strain.

The evidence includes a radiology report, showing a normal 
lumbosacral spine with obliques in January 1990; assessments 
of degenerative disc disease and low back pain with 
radiculopathy in April 2005; treatment for low back pain in 
May 2006; and an assessment of chronic lower back pain in 
June 2008.
   
Under these circumstances, an examination is needed to 
determine whether the Veteran has residuals of a right ankle 
injury and/or residuals of a low back injury that either had 
their onset during active service or National Guard service, 
or are related to his active service or National Guard 
service-to specifically include findings of a sprained right 
ankle in July 1971, and an acute lumbosacral strain in 
December 1982.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009).

Residuals of a left knee injury, status-post arthrotomy and 
meniscectomy

The Veteran contends that his service-connected disability is 
more severe than currently rated, and warrants a higher 
initial disability rating.

Here, the report of VA examination in June 2007 reflects that 
the Veteran had slightly decreased range of motion of the 
left knee, with additional limited motion on repetitive use.  
Functional limitations included standing for no more than a 
few minutes, and walking for no more than a few yards.  Since 
then, records show that the Veteran underwent left knee 
arthroscopy in February 2008.  In October 2008, the RO 
increased the evaluation for the service-connected disability 
to 100 percent, effective from February 21, 2008, under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition; and then resumed the 
evaluation of 10 percent, effective April 1, 2008.  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
examination(s) to identify all current 
disability underlying the Veteran's 
current complaints of right ankle pain 
and low back pain; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability is related to service, to 
specifically include the sprained right 
ankle in July 1971, and the acute 
lumbosacral strain noted in December 
1982. 

The examiner(s) should reconcile any 
opinion with the service treatment 
records (described above), and with the 
National Guard treatment records and 
post-service treatment records in the 
claims file.  The examiner(s) should 
provide a rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected residuals of a left 
knee injury, status-post arthrotomy and 
meniscectomy.  All appropriate tests, 
including X-rays, should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s), and 
the examination report should note review 
of the file.  

The examiner should specify the degrees 
of flexion and extension for the left 
knee, and should note whether there is 
any additional limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in the left knee; and if 
present, on its severity (mild, moderate 
or severe).  

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal-taking into consideration all 
applicable rating criteria, and staged 
ratings pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefits 
sought are not fully granted, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


